Citation Nr: 0714187	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran service on active duty from November 1964 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision, in 
pertinent part, the RO denied service connection for PTSD.  
The veteran's disagreement with that decision led to this 
appeal.  The veteran and a friend testified before a Decision 
Review Officer (DRO) at a hearing held at the RO in 
April 2004.  


FINDING OF FACT

There is credible evidence corroborating at least one of the 
veteran's claimed in-service stressors, supporting a current 
diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); see 38 C.F.R. § 3.159 (2006)) eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  The Board has considered 
whether further development and notice is required under the 
VCAA.  The Board concludes that no useful purpose would be 
served by such action, and there is no harm to the veteran as 
this decision is wholly favorable to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The veteran contends that his PTSD is related to stressful 
experiences in service starting with his arrival at Tan Son 
Nhut airbase in Vietnam in December 1966.  He has stated that 
he saw bombing, the ground was shaking, and everything was 
shaking.  He said he was only a few miles from bombing and 
helicopters were working the area, attacking enemy positions 
on hillsides and there was shooting of rockets and guns.  He 
reports he was shaking, nervous, and scared.  He said that he 
was then transferred by truck to Phu Lam, the site of the 
communications station to which he was assigned.  He has also 
reported being exposed to periodic attacks at his base at Phu 
Lam and recalled an incident he believed to be in 
February 1967 when the base was attacked at night with 
mortars.  He testified that at that time infantry helicopters 
from Cu Chi, which the veteran said was right next to Phu 
Lam, "were all over the place" and were firing; the veteran 
said he could see tracers in both directions, coming down and 
going up.  The veteran also reports he was exposed to sniper 
fire in Saigon just before he left Vietnam.  

The veteran's service personnel records show that he served 
in Vietnam from December 1966 through October 1967 and was a 
communications center specialist assigned to the U.S. Army 
Strategic Command Facility (USASTRATCOM - FAC) Phu Lam from 
December 20, 1966, to June 24, 1967, when it was redesignated 
the Phu Lam Signal Battalion (USASTRATCOM) where it remained 
until the end of the veteran's tour in Vietnam in October 
1967.  While the veteran's service records do not show that 
the veteran landed at Tan Son Nhut, they do show that he 
arrived in Vietnam on December 16, 1966.  

The U.S. Armed Service Center for Unit Records Research 
(CURR) (now U.S. Army and Joint Services Records Research 
Center (JSRRC)) was unable to verify attacks on Phu Lam 
during the time the veteran was in Vietnam, and it said it 
could not confirm any claimed attack in Saigon.  In its 
report, CURR stated that the Operational Report - Lessons 
Learned (OR-LL) submitted by the 25th Infantry Division 
stated that on March 15, 1967, at 2000 hours Cu Chi received 
50 rounds of 82mm fire and 25 rounds of 75mm  recoilless 
rifle fire.  CURR said it found in an Operational Report 
submitted by the 2nd Signal Group that this unit reported the 
same incident with the same basic information.  In addition, 
CURR stated that the Military Assistance Command Vietnam 
Chronology for 1966 reports that Tan Son Nhut received an 
attack on December 16, 1966.  

Service medical records do not include any complaints of, or 
treatment for, a psychiatric disorder.  Post-service 
treatment records do show treatment for PTSD starting in 2003 
and diagnosis of the disorder by Public Health Service and VA 
health care professionals, including a psychiatrist, based on 
in-service events as outlined above.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

When considering the evidence as outlined above, the Board 
finds that the veteran did not engage in combat with the 
enemy, but he participated in combat operations and was 
exposed to stressful events.  Although it has not been 
possible to verify the veteran's exposure to sniper fire in 
Saigon, nor are there records directly documenting an attack 
on Phu Lam, the service department has been able to document 
an attack on Cu Chi in March 1967, and the veteran in his 
testimony spoke of seeing fire from helicopters from Cu Chi, 
which he has asserted was nearby.  Further, the service 
department confirmed there was an attack on Tan Son Nhut on 
December 16, 1966, the day of the veteran's arrival in 
Vietnam, which is consistent with the veteran's statement 
about the firing of rockets and guns on the day of his 
arrival at Tan San Nhut in December 1966.  

The Board recognizes that the evidence obtained from CURR 
does not provide specific corroboration that the veteran 
himself was subjected to enemy attacks, nor does it 
demonstrate that the veteran himself actually engaged in 
combat with the enemy.  In this regard, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  In Suozzi, the Court 
found that a radio log, which showed the veteran's company 
had come under attack, was new and material evidence to 
warrant reopening a PTSD claim, despite the fact that the 
radio log did not identify the veteran's participation.  The 
Court further stressed that the evidence favorably 
corroborated the veteran's alleged in-service stressor.  Id.  

The Court reaffirmed its holding in Suozzi, when, in 2002, it 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  Penetcost v. Principi, 16 Vet. 
App. 124 (2002).  The Court pointed out that, although the 
unit records did not specifically identify the veteran as 
being present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred suggested that he was in fact exposed to the 
attacks.  The Court underscored that it had made clear in 
Suozzi that corroboration of every detail of a claimed 
stressor is not required and that the veteran's presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the veteran alleged occurred did, in 
fact, occur.  Id. at 128-29.  

In this case, the evidence of record shows that VA examiners 
have diagnosed the veteran as having PTSD due to in-service 
stressors, including hostile fire.  Further, in light of the 
Court's decisions in Pentecost and Suozzi, and with 
resolution of all reasonable doubt in favor of the veteran, 
the Board finds that the record contains credible supporting 
evidence that at least one of the veteran's reported in-
service stressors actually occurred.  In light of the 
foregoing, and in the absence of any contradictory medical 
evidence, the Board finds that the veteran's PTSD is result 
of experiences during active service and concludes that that 
the criteria for establishing service connection for PTSD 
have been met.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


